Citation Nr: 1502440	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than October 10, 2006, for the award of service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970, with service in Vietnam from June 21, 1969 to May 31,1970.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2009, the Veteran presented testimony before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In a February 2013 decision, the Board denied the Veteran's claim for an effective date earlier than October 10, 2006, for the award of service connection for prostate cancer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court reversed the February 2013 Board decision, and remanded the case to the Board for further proceedings consistent with its decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

In the September 2014 Memorandum Decision, the Court determined that the effective date for the grant of service connection for prostate cancer was October 10, 2005. 



CONCLUSION OF LAW

The criteria for an effective date of October 10, 2005, for the award of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the September 2014 Memorandum Decision, the Court reversed the Board's February 2013 decision denying the Veteran's claim for an effective date earlier than October 10, 2006, for the award of service connection for prostate cancer.  In its decision, the Court directed the Board to assign an effective date of October 10. 2005, for the grant of service connection for prostate cancer.  Accordingly, the Board will assign October 10, 2005, as the effective date for service connection for prostate cancer.  See 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2014).


ORDER

Entitlement to an effective date earlier of October 10, 2005, for the award of service connection for prostate cancer, is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


